Citation Nr: 1118314	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-44 950	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1.  Entitlement to service connection for hypertension and cerebrovascular accident (stroke).

2.  Entitlement to service connection for breast cancer with mastectomy.

3.  Entitlement to service connection for type 2 diabetes mellitus.

4.  Entitlement to an initial rating higher than 40 percent before October 20, 2010, for prostate cancer with total prostatectomy.

5.  Entitlement to an initial compensable rating for malaria.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The Veteran, who is the appellant, served on active duty from March 1966 to March 1968, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claims of service connection for hypertension and cerebral vascular accident (stroke) and for breast cancer, and the claim for increase for prostate cancer are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew from the appeal the claim of service connection for type 2 diabetes mellitus. 

2.  For the period considered in this appeal, malaria is not shown to be an active disease, and there is no evidence of relapse or identifiable liver or spleen damage.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal on the claim of service connection for type 2 diabetes mellitus have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an initial compensable rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the claim for increase for malaria, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated and the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger a need for additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer necessary in a claim for a higher initial rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service records, private medical records, and VA records.  The Veteran was afforded a VA examination. 

The examination is adequate for rating the disability as the VA examiner reviewed the medical history, considered the Veteran's complaints, and described findings that relate to the rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Type 2 Diabetes Mellitus 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his representative. 38 C.F.R. § 20.204.

In November 2010, in a communication from the Veteran's representative, which was reduced to a writing, the Veteran withdrew from the appeal the claim of service connection for type 2 diabetes mellitus.

Accordingly, the Board does not have appellate jurisdiction to review the claim.

The Claim for Increase for Malaria 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 
Rating Criteria

Malaria is currently rated as noncompensable under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, malaria, as an active disease, is assigned a 100 percent rating.  The diagnosis of malaria depends on the identification of malarial parasites in blood smears.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, malaria is rated on residuals such as liver or spleen damage under the appropriate system.

Analysis

The record after service contains no evidence of active malaria or residual liver or spleen damage.  On VA examination in October 2010, the VA examiner reported no signs of malaria, no periods of exacerbations, no relapses, and no splenomegaly or hepatomegaly.  

Since the Veteran does not have active malaria or residual liver or spleen damage, the criteria for a compensable rating for malaria have not been met at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  It follows that a staged rating is likewise not warranted.  Fenderson, 12 Vet. App. 119, 126 (1999).






Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria reasonably describe the Veteran's disability and provide for a higher rating for additional symptoms, which have not been shown.  Therefore the disability picture is contemplated by the Rating Schedule.  Consequently, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

The appeal of the claim of service connection for type 2 diabetes mellitus is dismissed.

An initial compensable rating for malaria is denied.



REMAND


On the claim of service connection for hypertension and a cerebrovascular accident (stroke), the service treatment records show that in August 1967 the blood pressure reading was 144/92 and on separation examination, the blood pressure reading was 132/94.  As the evidence of record is insufficient to decide the claim, further development of the evidence under the duty to assist is needed. 

On the claim of service connection for breast cancer, the service records show that in 1966 the Veteran was stationed at Camp Lejeune, North Carolina for about two months. VBA Training Letter 10-03 shows that the drinking water at Camp Lejeune during that time was contaminated with chemicals that are known to be carcinogenic.  

According to the VBA Training Letter, a VA examination and medical opinion is needed if there is evidence of a current diagnosed disability, in this case, breast cancer, the Veteran was stationed at Camp Lejeune in 1966, and the claimed disability may be associated with the in-service environmental hazard.  If there is any doubt that the claimed disability is associated with the in-service environmental hazard, then evidence of a current disability is sufficient to request a medical examination and medical nexus opinion.  As the evidence of record is insufficient to decide the claim, further development of the evidence under the duty to assist is needed.

On the claim for increase for prostate cancer, while there is evidence of an elevated PSA since 2004, there is no record of actual recurrence of the cancer and treatment although a VA physician in October 2010 referred to recurrence of the cancer.  For this reason, further development is needed under the duty to assist. 





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

 Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that hypertension or a cerebrovascular accident, first documented after service:

a).  Are related to the two elevated blood pressure readings in service, and, if not, 

b).  Is hypertension or a cerebrovascular accident caused by or aggravated by service-connected malaria.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of either hypertension or a cerebrovascular accident beyond the natural clinical course of the disease as contrasted to a temporary worsening of symptoms.

If however after a review of the record, the VA examiner is unable to render an opinion on the etiology of hypertension or a cerebrovascular accident without resort to mere speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.



The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that breast cancer is related to environmental hazards at Camp Lejeune, North Carolina, in 1966.  

A copy of the FACT SHEET, pertaining to Camp Lejeune, from VBA Training Letter 10-03 should be provided to the VA examiner. 

If however after a review of the record, the VA examiner is unable to render an opinion on the etiology of breast cancer without resort to mere speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3.  Obtain VA records since October 2010.  

4.  Afford the Veteran a VA examination to determine whether the Veteran has had recurrent prostate cancer since July 2008. 


5.  After the requested development is completed, adjudicate the claims of service connection for hypertension and for a cerebrovascular accident and for breast cancer and the claim of increase for prostate cancer before October 20, 2010.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


